Title: To James Madison from Edward Carrington, 12 May 1789
From: Carrington, Edward
To: Madison, James


My dr sir,Richmond May 12. 1789
I had the pleasure to receive your favor of the 8th. Ult. inclosing the application of William Mason. I did transmit to Colo. Merewether certain papers of this Man and long ago informed him that they were insufficient to establish his claim which recd. no aid from the Muster Rolls of the Army. I do not now recollect signing the Rect. of which he sends a Copy, but it is highly probable I did, when he gave me the papers. It will be to no purpose for him to repeat his application here.
Our Antifederal districts have become perfectly calm and generally shew a disposition to acquiesce in whatever may be the fate of the proposed alterations, relying upon their meeting with due consideration. I find by the papers that your House has agreed upon the several duties and Tonage which are to be collected. A discrimination between our own & Foreign Bottoms, is the only principle upon which we can expect to grow into any degree of importance as a Maritime people, and it is an object which has long interested my mind—but perhaps the difference made in the present arrangement may be too great. It may lead to combinations between American & Foreign Merchants to evade the Law. Upon this I will not venture an opinion being at all times willing to waite for the issue of such experiments as it may be thought well to try. Present me to your worthy Colleagues and beleive me to be with the greatest sincerity your Affe Freind & Hl St
Ed Carrington
